DETAILED ACTION
1. 	This Office action is subsequent to the Appeal Brief submitted June 21, 2021 (note the Supplemental Appeal Brief filed July 2, 2021). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are currently pending. 

Reopened Prosecution
2.	In view of the appeal brief filed on June 21, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AYAZ R SHEIKH/            Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                            



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2, respectively, of U.S. Patent No. 10,225,116. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1, 3, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 3: claim 1 includes two steps: (1) “generating a packet comprising a header and a payload” (line 2); and (2) “transmitting a signal which is generated based on the packet” (line 3). The Examiner notes that “transmitting [the] signal… based on the packet” is interpreted as transmission of the packet (i.e. including all contents of the packet). The claim also states: (3) “wherein in case that the first field comprises the value and the length information indicates l byte…” (lines 12-wherein in case that the first field comprises the value and the length information indicates more than 1 byte…” (lines 14-15).
The language “wherein in case that” renders the claims indefinite. This is because it is unclear if the respective limitations are contingent limitations. See MPEP 2111.04 (II). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this case, it is not that the limitations are contingent that renders the claims indefinite. Rather, the claim are indefinite because it is unclear if the limitations are contingent.
Claim 1 requires a single transmission step. It is plain from the claim language and common logic that the said “length information” cannot be both “1 byte” and “more than 1 byte” in the transmitted signal (i.e. packet). However, Applicant has argued that the two claimed steps “require a packet to be constructed such that the second field is able to include either… [i.e. both]” (Appeal Brief, p. 9). That is, Applicant reasons because the packet is capable of including both, any potential prior art teaching the claim should include this capability for both. This capability apparently stems from the language “wherein in case that.” The Examiner respectfully disagrees. The said limitations (3) and (4) are interpreted as contingent limitations for purposes of appeal. However, for the purposes of examination (and for compact prosecution), the Examiner has interpreted the said limitations as positive limitations.
In response to alleged conditionality, Applicant refers to Ex parte Gopalan, stating that the Board distinguished Schulhauser1 to note the construction “would render the entire claim meaningless” (Appeal Brief, p. 10). The Examiner respectfully notes that, unlike Ex parte Gopalan, 
In Ex parte Schulhauser, the Board determined that the condition limitations at issue were “mutually exclusive” and that the claim “as written covers at least two methods,” concluding that the broadest reasonable interpretation of the method claim required the steps only when the conditions are met. Schulhauser, 2016 WL 6277792, at *3-4. The Examiner respectfully notes the said contingent limitations of the instant application are mutually exclusive, and should be treated similarly.
However, in the instant application, there is a third mutually exclusive contingency that is omitted from the claim (i.e. when the “length information” is less than 1 byte). Applicant’s rationale set forth above regarding the capability of the packet similarly necessitates functionality corresponding to the case (i.e. “wherein in case”) of less than 1 byte. Therefore, the claims are separately rejected as indefinite for omitting essential steps and/or functions, such omission amounting to a gap between the steps. See MPEP § 2172.01.

Claim Rejections - 35 USC § 102 & 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 

12.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2010/0238931 (hereinafter “Meyer”) or, in the alternative, under 35 U.S.C. 103 as obvious over Meyer in view of U.S. Publication No. 2010/0208749 (hereinafter “Chun”).

Regarding claims 1 and 3: Meyer teaches a transmitting method of a transmitter, the method comprising: generating a packet comprising a header and a payload; and transmitting a signal which is generated based on the packet (See, e.g., figures 2-4, 9, and/or 10.),
wherein the header comprises a first field, wherein the first field comprises a value indicating that a length of a second field included in the header is 1 byte, wherein the second field includes length information indicating a length of padding (See, e.g., [0064], [0068]-[0073].),
wherein in case that the first field comprises the value and the length information indicates l byte, the second field is used as padding of 1 byte, and wherein in case that the first field comprises the value and the length information indicates more than 1 byte, a third field includes padding and a total padding in the packet comprises the second field and the padding included in the third field (See, e.g., [0071]-[0073] and/or [103]-[0110]; header fields serve as or with  a padding section depending on length thresholds.).
Meyer teaches wherein the value indicates that a length of a second field in the header is 1 byte (See, e.g., [0064], [0068]-[0073]; the LF is indicated as 1 byte. See also or alternatively [0103]-[0110], [0120], [0131], and [0132]; note the small padding flag (SPF) functionality and length field indication.). To the extent this feature is not inherent to one of the embodiments in Meyer, it is nevertheless taught by Chun. Chun teaches a system that overlaps much of the system of Meyer (See, e.g., [0018] and [0019] and figures 8-13; note the formation of MAC PDUs by adding header fields to MAC SDUs; note also the various embodiments demonstrating header fields used in conjunction with or instead of padding.). Chun also teaches the indication of a 1 byte field for length indication (See, e.g., [0039], [0045], and/or [0049].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chun, such as the padding indication functionality, within the system of Meyer, in order to improve efficiencies in MAC PDU generation.
The rationale set forth above regarding the method of claim 1 is applicable to the method of claim 3.

13.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, alternatively modified by Chun, and in further view of the non-patent literature document titled “Frame Structure Channel Coding and Modulation for a Second Generation Digital Terrestrial Television Broadcasting System” (hereinafter “DVB”).

Regarding claims 2 and 4: Meyer and/or Meyer modified by Chun substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein an input system synchronizer (ISSY) field is added to the packet, and wherein the generating the packet further comprises adding an ISSY indicator field indicating whether the ISSY field is present in the header. However, this feature is taught by DVB (See, e.g., p. 20 and 118; note ISSYI.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of DVB, such as the indication functionality, in order to process an ISSY field.
The rationale set forth above regarding the method of claim 2 is applicable to the method of claim 4.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is in response to the Examiner’s reference to Ex parte Schulhauser in the Office action mailed May 29, 2020 (p. 2, section3).